PER CURIAM.
We affirm Geers’ convictions and the sentences the trial court imposed, but reverse and remand for correction of a scrivener’s error in the sentencing order of departure. Notwithstanding the date listed in the order (i.e., August 8, 1994), review of the record reveals the written reasons for departure were properly entered contemporaneously with the oral pronouncement of sentence (i.e., August 16,1994). Accordingly, we AFFIRM Geers’ judgment and sentence in all respects but REMAND for correction of the scrivener’s error.
ERVIN, MINER and WEBSTER, JJ., concur.